Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Niagara County Court (Sara S. Sperrazza, J.), entered October 29, 2003. The order denied the motion of defendant pursuant to CPL 440.10 to vacate the judgment convicting him of, inter alia, murder in the second degree.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed for the reasons stated in decision at County Court. Present—Pigott, Jr., P.J., Green, Pine, Gorski and Lawton, JJ.